ACCEPTED
                                                                                           03-14-00774-CV
                                                                                                   6511311
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/14/2015 4:43:44 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                          NO. 03-14-00774-CV
         ____________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                          AT AUSTIN, TEXAS          8/14/2015 4:43:44 PM
         ____________________________________________________
                                                      JEFFREY D. KYLE
                                                            Clerk
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS, and
    NICOLE ORIA, in her Official Capacity as Executive Director
                                         Appellants/Cross-Appellees,
                               v.

                      ELLEN JEFFERSON, D.V.M.,
                                           Appellee/Cross-Appellant.
         ____________________________________________________

  On Appeal from the 127th Judicial District Court of Travis County, Texas
                      Cause No. D-1-GN-14-000287
                The Honorable Gisela D. Triana presiding
        _________________________________________________

                 APPELLANTS’/CROSS-APPELLEES’
      SUBSTITUTED MOTION TO EXTEND BRIEFING DEADLINE
        ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellants/Cross-Appellees, the Texas State Board of Veterinary Medical

Examiners and Nicole Oria, in her Official Capacity as Executive Director

(“Board”), by and through the Office of the Attorney General of Texas and the

undersigned Assistant Attorney General, requests an extension of time to and

including September 11, 2015 in which to file and serve its response to the brief filed

by Cross-Appellant Ellen Jefferson, D.V.M. (“Jefferson”).
      This motion is in lieu of the Board’s Motion to Abate Appeal, etc. filed on

August 10, 2015 (which is withdrawn).

      In support, the Board would show the Court as follows:

      1.     The Board requests an extension of time to file its brief to September

11, 2015. (The Court has already granted Jefferson an extension to file her brief, to

September 8.)

      2.     The reason for the request is that the undersigned counsel for

Appellants and in-house counsel for the Veterinary Board have other deadlines and

matters scheduled during July and August which have prevented them from fully

addressing the issues raised in Jefferson’s 61-page brief.

      3.     This Motion is not interposed for the purpose of delay, but only for the

purpose of allowing counsel to adequately prepare and file the Board’s brief and

fully address the issues in this appeal.

      4.     Co-counsel for Jefferson has stated that he does not oppose this request

for extension of time.

      The Board respectfully requests this Court to extend its deadline to file its

brief in response to Jefferson’s brief, to September 11, 2015.

Dated: August 14, 2015.




                                           2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law Division

/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
State Bar No. 24008890
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P. O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4191
Facsimile: (512) 457-4674
Email: ted.ross@texasattorneygeneral.gov

Attorneys for Appellants, Texas State Board
of Veterinary Medical Examiners, and Nicole
Oria, in her Official Capacity as Executive
Director




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I contacted counsel for Cross-Appellant and he stated that
he does not oppose this motion.


                                              /s/ Ted A. Ross
                                              Ted A. Ross
                                              Assistant Attorney General


                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 14th day of August 2015:

David F. Brown                  Via: Electronic Service
dbrown@ebblaw.com
David P. Blanke
dblanke@ebblaw.com
Zeke DeRose III
zderose@ebblaw.com
EWELL, BROWN & BLANKE, LLP
111 Congress Avenue, 28th Floor
Austin, Texas 78701

Ryan Clinton                  Via: Electronic Service
State Bar No. 24027934
DAVIS, GERALD & CREMER, P.C.
111 Congress Ave., Suite 1660
Austin, Texas 78701
rdclinton@dgclaw.com

Attorneys for Cross-Appellant,
Ellen Jefferson, D.V.M.
                                              /s/ Ted A. Ross
                                              Ted A. Ross
                                              Assistant Attorney General
                                          4